Citation Nr: 1822707	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder and depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected anxiety disorder and depressive disorder NOS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1987 in the Army.  He served in the United States Army Reserve (USAR) from October 1987 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the inadequacy of the April 2011 and September 2014 VA examination reports (i.e., failure to fully address and provide a complete rationale regarding whether currently diagnosed OSA and hypertension were caused or aggravated (permanently worsened) by the Veteran's service-connected anxiety disorder and depressive disorder NOS), the AOJ should arrange for an additional VA medical opinion(s) to clarify the etiology of the Veteran's claimed OSA and hypertension on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Finally, the record contains VA treatment records most recently dated in October 2012 from Durham VA Medical Center (VAMC).  On remand, updated VA treatment records from that facility dated since October 2012 should be obtained and associated with the electronic claims file.  See 38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed OSA and hypertension from Durham VAMC, to include all associated outpatient clinics, for the time period from October 2012 to the present and associate them with the electronic claims file.

2.  Obtain a VA medical opinion(s) to clarify the etiology of the Veteran's claimed OSA and hypertension from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed OSA and hypertension was caused or aggravated (permanently worsened) by the Veteran's service-connected anxiety disorder and depressive disorder NOS.  In doing so, the examiner should acknowledge and discuss the findings in the April 2011 and September 2014 VA examination reports as well as the medical treatise evidence submitted by the Veteran in October 2012 and referenced by the Veteran and his representative during the August 2016 Central Office hearing (www.ptsd.va.gov). 

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2014 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

